Rights of passengers when travelling by sea and inland waterway - Rights of passengers in bus and coach transport (debate)
The next item is the joint debate on the following reports:
the report by Mr Teychenné, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council concerning the rights of passengers when travelling by sea and inland waterway and amending Regulation (EC) No 2006/2004 on cooperation between national authorities responsible for the enforcement of consumer protection laws - C6-0476/2008 -, and
the report by Mr Albertini, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on the rights of passengers in bus and coach transport and amending Regulation (EC) No 2006/2004 on cooperation between national authorities responsible for the enforcement of consumer protection laws - C6-0469/2008 -.
Mr President, Mr Tajani, ladies and gentlemen, the two principles that have guided my work since the start of this process have been ensuring that all modes of transport are on a more equal footing with regard to passengers' rights - which is an objective that the Commission and the European Parliament have set themselves - and ensuring that these rights are clearly enshrined in this text. In the latter instance, special attention was paid to people with restricted mobility, since the maritime transport sector was in fact lagging behind somewhat where these people were concerned.
The general spirit of the text is that people should be able to travel in Europe without being subjected to the whims of the companies concerned, and should be able to demand a minimum level of service and a minimum level of information and, lastly, that persons with restricted mobility should be able to benefit from the same quality of rights as other European citizens without their being penalised twice over.
The content of the version adopted in committee on 31 March would appear to be acceptable to everyone. This is, firstly, because the rights of persons with restricted mobility are being increased. Should this text be adopted, it will no longer be possible to refuse persons transport on the grounds of their disability, except, of course, for reasons linked to boarding conditions, to respect for their dignity and to the technical elements of the vessel. Furthermore, assistance must also be provided for persons with restricted mobility, and this, from the time of booking; today, thanks to the Internet, there is a need for return journeys and official information. This has therefore been dealt with in the text.
Lastly, information on passengers' rights must be standardised and provided in accessible formats, as happens today in the rail and the aviation sectors.
When it came to the rights of all passengers, we felt it was important for compensation in case of problems also to be harmonised at a higher level, on the basis of what is being done in the aviation sector. As a result, passengers subject to delays and cancellations will be able to receive as much as a full refund, with a scale of refunds calculated according to the problems encountered.
Information should be clear and accessible, which is often a problem in the transport sector. We see it all the time: people not having enough information, not knowing why the boat - in this case, but it could just as well be the train or plane - is not departing, or why there are delays, and we wanted to improve these methods of information provision.
Lastly, complaints management must be better organised. Indeed, making a complaint when problems arise is a complicated business, and this text is designed to simplify the procedure, both at Member State level and for individual citizens.
The role of the national bodies that will manage complaints has also been addressed, and it has been defined better.
Finally, urban and suburban transport services - I refer in this regard to Mr Albertini's beloved vaporettos in Italy, in Venice - shall be excluded from this text, since they do not fall within the scope of major transport services.
Moving on now to cruises, and their place in this text: I would remind you that cruises are an extremely important type of holiday today, and that their target group includes both elderly people and disabled people. This is why cruises are, of course, integrated into this text, not only with reference to the Package Travel Directive on which the text depends and which is a 1991 directive, but also with an assurance that consumers will receive the same level of treatment.
The definition of force majeure - which represents grounds for a possible refusal of transport - is put forward, and, on this issue, we have worked on a consensus amendment, which we have produced jointly. I would however remind you that in the aviation sector, today, the Court of Justice has often been obliged to take decisions due to cases of force majeure not being defined well enough. Thus in this text we have tried to address problems linked to maritime transport. I am referring to tides, winds and storms, which are also par for the course with maritime transport and which had to be considered.
To conclude, the responsibility of ports to provide assistance has also been the subject of debate. This is a text on passengers' rights; it is not a text ...
(The President asked the speaker to conclude)
... and so, with arbitration between the ports and the carriers having been carried out, this is the sum of the text. I know that Mr Jarzembowski is going to table his amendments, so I shall reply in the two minutes that I have left.
Mr President, ladies and gentlemen, with the approval of the legislation on air and rail transport, Mr Teychenné's report on transport by sea and inland waterways, and this proposal on the rights of passengers in bus and coach transport, the European Union is completing the legislative framework for all modes of transport.
In drafting this regulation we found ourselves facing the need to strike a balance between two approaches: the first considers the 'level planning field' for all modes of transport, whereby different modes of transport can compete under the same conditions and with equal opportunities, while at the same time passengers enjoy a high level of protection regardless of the means of transport they have chosen.
The second approach reflects the different characteristics of each mode of transport and considers their particular features, for example, in the case of bus or coach transport we would look at the management of liability for delays, and in the case of road transport we would think about accidents, congestion and so forth, which would not apply to rail transport since it uses a dedicated route.
I would also like to talk about two contrasting points which we have tried, I think successfully, to balance. The real purpose of this regulation is to strengthen passenger rights, but in road transport the industry is largely made up of small and medium-sized enterprises, which will need time and resources to adapt to the new requirements and, like so many other industrial sectors, are experiencing difficulties due to the economic crisis.
We now come to the amendments before Parliament, and I would like to thank my fellow Members for the important contributions they have made to the text of the regulation and for their excellent cooperation. The bulk of the work for this first parliamentary reading has already been done by the Committee on Transport and Tourism, leaving the House to deal only with clarification concerning the legal language.
On behalf of my group I have tabled just three additional amendments for tomorrow's vote. Let me describe them briefly for you: Amendment 73 is a simple linguistic clarification, and Amendment 82 sets a ceiling for the strict liability set out in Article 6(3) of the proposed regulation. As regards the scope of the text of the amendment passed by the transport committee, all the political groups have agreed on the inclusion of regional transport. As for urban and suburban transport, two key texts will be put to the vote tomorrow.
As rapporteur I endorse Amendment 80 on the exclusion tout court of local transport, tabled by my group, but I have also indicated my support for Amendment 81, which gives Member States the power to exempt local transport, provided that they guarantee passengers a similar level of rights to that set out in the regulation.
I believe we have drafted a text that puts us in a good position from which to begin future tripartite discussions with the Council and Commission. I therefore wish the Czech Presidency and Sweden, the next country to hold the presidency of the European Council, success in their work on passenger rights and, of course, I hope to be able to contribute to the subsequent phases of the adoption of this regulation during the next parliamentary term.
President-in-Office of the Council. - (CS) Ladies and gentlemen, you will vote tomorrow on draft amendments to the two proposals from the Commission on protecting the rights of passengers in bus and coach transport and also passengers travelling by sea and inland waterway.
These are important legal regulations which are of great interest both to consumers and to the transport sector. The EU recently adopted regulations of the same type for air and rail transport. The recently submitted Commission proposals will complete this legal framework. In practical terms this means greater protection for all travellers, especially disabled persons and persons with reduced mobility, regardless of the means of transport. Moreover, it will create equal conditions for all areas of transport. The Czech Presidency of course welcomes these proposals and attaches great importance to them. I believe we all share the objective adopted by the EU in recent years of reinforcing passenger rights.
In connection with the draft amendments which you voted on in the Committee on Transport and Tourism, I would like to mention two aspects in particular. The first is that you attach great importance to the rights of disabled persons and persons with reduced mobility. We share your views in this area of course, which is highly important if we want to achieve second-reading approval over these two important legal regulations.
The second is that you have aimed for a precise harmonisation of the draft regulations with versions of existing regulations applying to the rights of persons travelling by different forms of transport, and you have proceeded very carefully in adapting the proposals to the specific requirements of bus and coach transport or transport by sea and inland waterway, without abandoning the aim of reinforcing passenger rights. We fully agree over the need to adapt legal regulations to the specific characteristics of the various forms of transport. As we all know, it is not possible to apply exactly the same approach to different kinds of transport. Rail and air transport have their own characteristics and the same applies to bus and coach transport and transport by sea and inland waterway. There are huge differences even within these individual branches. Large and small companies operate and journeys can take several days or just a few minutes. It is therefore necessary to find a solution acceptable to everyone that will ensure the protection of consumers without imposing an unnecessary administrative burden on the sector, and particularly the smaller firms on the market. This issue is of particular importance in the current economic situation of course.
We therefore appreciate your work on these issues. It provides an excellent starting point. At the same time it is also for the most part in line with our opinion on the proposals. I firmly believe that we will be able to cooperate constructively on legal arrangements which will protect the interests of all concerned and will at the same time take account of the EU objective of improving the process of lawmaking. In conclusion, I would like particularly to thank the rapporteurs Mr Albertini and Mr Teychenné for their excellent work and carefully drafted report.
Mr President, ladies and gentlemen, it always gives me pleasure to recall my many years in this House as an MEP, and this enables me to appreciate all the more the work that the European Parliament has done on this debate.
That is why I would like to thank Mr Teychenné and Mr Albertini for the important contribution they are making to protect the rights of citizens as passengers in all transport sectors, because the need to intervene in the area of bus and coach transport and maritime transport represents an attempt to fill a gap that, as you have all pointed out, exists in European law.
We have many passengers with disabilities and many whose mobility is reduced for other reasons, and so we also have a duty to guarantee free movement, because first and foremost this is a question of freedom within the European Union. Of course, good law-making is not easy, but today we are taking a big step forward.
I was also pleased to hear what Mr Svoboda had to say. There are certainly still some doubts about the texts that the Commission and Parliament agree on adopting, but I also noted a general political openness on the part of the Council, which gives me hope for the future.
I am sure that, as was the case for road transport, we will come to a satisfactory compromise that guarantees European citizens the opportunity to travel freely and to be duly protected within the European Union.
So, I think that today we are discussing topics that affect the lives of all citizens, which is why I am persuaded that as far as the bus and coach proposal is concerned, support should be given - and the meeting of the Committee on Transport and Tourism of 30 March showed encouraging signs of this - to the Commission's approach for the widest possible scope, covering all regular passenger transport services whether international, national, regional, urban or suburban. This responds to the need to simplify legislation, but also to guarantee equal rights for all passengers without exceptions of principle.
However, Mr Albertini, given the specific nature of this sector, the proposal leaves Member States the option of exempting urban, suburban and regional transport covered by public service contracts if these contracts offer passengers a high level of protection comparable with that laid down by the regulation. This seems to me to be a reasonable solution that offers the required level of flexibility while safeguarding passengers' basic rights.
The liability of bus or coach companies vis-à-vis passengers in the event of death or injury represents another essential element of the proposal. There are too many disparities on this within the Community, which creates serious uncertainties for passengers. I would like to look at couple of points on this subject in more detail: firstly, this area does not deal with the issue of insurance, but is concerned exclusively with carriers' liability towards passengers. Secondly, the bus or coach company is not deemed solely liable for compensation for damages and its right to claim compensation from third parties is not questioned. Thirdly, this area concerns neither imports nor the procedures set out in the 2005 directive on insurance against civil liability in respect of the use of motor vehicles; and fourthly, the Commission has not in fact developed a new liability model. What is being proposed today is a liability scheme that is inspired by other modes of transport, while taking account of the particular features of this sector.
As regards maritime transport, I believe that a single legislative instrument is needed, even if there are differences of opinion on this in both Parliament and the Council. Allow me to point out a key issue regarding scope: compared with road, rail and air transport, there are far fewer passengers who travel by sea or inland waterways. Among these, those who use inland waterways represent just a small minority. In my opinion, it seems neither logical nor realistic to have separate regulations for sea passengers and those who use inland waterways, even less so when one considers that they often use the same kind of vessel. I think that a single legislative instrument must be the answer.
On 30 March 2009, alongside the debate on the Teychenné report in the Committee on Transport and Tourism, a public debate was held between ministers within the framework of the EU transport council. I am pleased to have had the opportunity to observe from this debate a certain amount of dovetailing between the Commission, Member States and Parliament as regards the aim of giving European passengers a new and ambitious regulation as soon as possible.
In this context, the Commission is of course prepared to make any clarifications and improvements to the text that may be required to take account of the particular characteristics of each type of service and thereby provide the industry with the tools to apply the regulation with the necessary flexibility. Allow me to emphasise again the need to provide the resources to implement the future regulation effectively. To this end, it is important that the national authorities responsible for its application submit periodic reports on their activities. Each Member State will be able to organise its own national system as it sees fit, for example by choosing whether to have one or more competent authorities.
draftsman of the opinion of the Committee on Legal Affairs. - (EL) Mr President, the proposal for a regulation, as amended following input from the European Parliament, strengthens the rights of passengers in maritime transport in a satisfactory manner.
However, I believe that, in the next legislative initiative on this subject, a horizontal approach, a single legal instrument covering all means of transport, would be more correct, given the current need to use combined means of transport.
It would also be systematically preferable in future if separate proposals were tabled on the rights of passengers, on the one hand, and on persons with reduced mobility on the other. The reason for this is that the individual arrangements have a different purpose and different addressees.
Finally, I should like to highlight the repeatedly blinkered approach taken by the Commission, although not by Vice-President Tajani, to issues which require broader and multilateral study, such as maritime transport.
Maritime transport on the Mediterranean Sea takes place under different conditions from transport across straits.
Mr President, Vice-President of the Commission, President-in-Office of the Council, I wish to say to the previous speaker that we have the Greek islands and Greek ferry companies in view at all times: he need have no worries on that score.
I can say that my group and I are pleased that, for the first time, we are to have statutory, citizen-focused passenger rights in the event of delays and cancellations also in maritime and inland waterway transport and regional bus and coach transport. We should like to thank the two rapporteurs, Mr Albertini and Mr Teychenné. We enjoyed constructive cooperation in the committees, which produced good results.
There are just a few points on which I should like to expand. I think that 25% compensation for maritime passengers for two to three hours' delay is perfectly appropriate, as is 50% for delays of over three hours - but I would say to Mr Teychenné that 100% compensation for delays in excess of this is simply excessive. If we bear in mind that shipping services are provided not only by colossal undertakings but also, particularly in the case of ferry operators, by small and medium-sized enterprises, we must take a reasonable approach to compensation.
As we have already discussed, we must also be careful not to place responsibility with the wrong people or institutions in maritime transport. All of us in this House are engaged in ensuring that both dossiers provide assistance for passengers with reduced mobility, in particular, but shipowners cannot deal with access difficulties at ports; ports themselves must do this. In other words, we must take great care.
As regards the rights of bus and coach passengers, I should like to point out that there are real differences between intercity and urban buses that must be taken into account. Therefore, my group is of the opinion that we are right to call for reasonable passenger rights in intercity bus and coach transport, but that urban and suburban buses operate under completely different conditions. These rules are out of place there, and this should be clearly recognised.
on behalf of the PSE Group. - Mr President, I want to congratulate both our rapporteurs. A couple of years ago I was the rapporteur for access for disabled passengers to aeroplanes. This legislation is another piece in the jigsaw to make transport as inclusive as possible or, as our colleague Mr Albertini put it, to consolidate passenger rights.
In an age when we are encouraging people to travel by public transport, it is so important that we add coaches and buses, as Mr Albertini has, to this field. Some Members, not necessarily those here today, have looked for ways to make exemptions to exclude certain sections, but I have always taken as my starting point the desire to include as much as possible in this so we move towards making Europe more of a common market for people. That is why Amendment 81 is so important.
The Commissioner in his remarks said we need the same rights for all passengers with no exceptions - and then he spoke about the exceptions, for example for regional transport. I do not think we should exempt regional transport, and I have done some research. In some of our Member States a regional coach journey can take up to six hours, which is longer than an international coach journey from, say, London to Brussels or Paris. So I think it should be included. I think it is right that, where local transport - as Mr Jarzembowski has referred to - is not included, there are public service contracts which mean that the companies will reach the same sort of standards.
I also think we need to persuade the construction industry to build more modern buses with the needs of disabled people more in mind. Just as we have campaigned for aeroplanes to be more accessible to disabled people, so we need, perhaps, coaches with wider gangways or more accessible toilets, and we need the operating companies to make their coach terminals more accessible and to train their staff in disability and disability awareness issues.
This is a good report. It is a good collection of reports, which takes us several steps forward, and I congratulate everyone who has been involved.
on behalf of the ALDE Group. - (NL) I should like to thank the rapporteurs on behalf of our group. I think we have added another few elements to the rights of passengers. We have worked hard to get things on the right track for aviation and rail travel. In fact, I take the view that we gathered a great deal of experience when we compiled these reports, and I am pleased that Mr Albertini has aligned the various elements, so that there is hardly any need, if any, to distinguish between the different modes of transport, but only as and when necessary.
I believe that we are now also improving the quality of services, something that we should always keep in mind. We have learnt from our mistakes, the tightening of the definition of force majeure being a case in point. We need to revisit this aspect in aviation, for example, and I am pleased we have done this here for shipping.
As for Mr Albertini's report, an important question - one which Mr Evans and Mr Jarzembowski have also made reference to - is what is the scope of the regulation now? We, as a group, have withdrawn our support for the amendment which we originally submitted together with you, not because we feel it is an inferior amendment, but because the Socialists have found a better way of wording it, as Mr Evans described. We are, in any event, dropping regional transport from the regulation, but we are leaving open the option to include urban and suburban transport in it, should Member States so wish. I happen to believe that this approach better corresponds to what we are aiming for, and we will therefore support this proposal put forward by the Socialist Group in the European Parliament.
Mr President, passenger rights must be put at the heart of transport policy as a whole - particularly here in the European Union. We have already managed this for rail and air transport, although there is considerable scope for improvement with regard to denied boarding. As I keep having to say, the problems are far too great.
One group is particularly dependent on clear rules. In the case of air transport, it has become apparent that the rules are not clear enough. By now, people with particular needs could write volumes about all the things that have happened to them on journeys. I myself have received some of their accounts. It is a disaster. Therefore, it is not only required by law but also morally imperative for the European Union to put these people on an equal footing.
In the field of bus, coach and maritime transport, for which we are now laying down rules, we may encounter problems assigning responsibilities when it comes to maritime transport and the ports - but this must be given a practice-based solution in future. My second point is that we should include as much as possible when it comes to bus and coach transport. If we make too many exceptions, we give operators the opportunity to circumvent the rules. We cannot continue to put the people who have to contend with particular needs at a disadvantage by allowing these difficulties to continue. It is our duty to take care of and ultimately also to enforce their right to mobility.
on behalf of the GUE/NGL Group. - (NL) Mr President, during this part-session, two questions came up with regard to collective passenger transport.
The first question is: what should the government do, and what should we leave to the market through tendering? We have ultimately opted for freedom of choice with regard to urban and regional transport, at my proposal. New rules on the transport of people by bus should not adversely affect the freedom of lower-level authorities to organise their public transport themselves.
With regard to passenger rights, there have always been two alternatives to choose from. The focus in the first alternative is on maximum information about the continuation of the journey in other Member States, availability of cross-border transport tickets and good, long-distance connections, so that nasty surprises during the journey can be avoided.
With the other alternative, the focus is on financial compensation paid retrospectively for delays and cancellations of services. I always champion the former alternative, but the majority in Parliament opt for the latter, especially since this is also the choice that was picked for air travel.
Greater attention to the needs of the disabled is an important reason for endorsing the proposals, even if they do leave something to be desired.
(EL) Mr President, Commissioner, ladies and gentlemen, I should like to start by congratulating the rapporteurs on their substantial presentation and exceptionally cohesive work on the plethora of amendments which were tabled in the Committee on Transport and Tourism.
The European Union has been endeavouring, with the decisive contribution of the European Parliament, to improve the rights of passengers in all transport sectors over recent years. As you will remember, our institutions recently approved provisions on the rights of passengers in air and rail transport. Today a large step is being made towards strengthening equal rights for passengers on all means of transport, without exclusion and exception, as the Commissioner said.
I would remind you that, after difficult conciliation with the Council, we recently adopted a third package of seven legislative proposals on safety at sea, including compensation for passengers in the event of an accident.
I should like to point out in connection with the Teychenné report that it proposes a cohesive framework for the protection of consumers/passengers which also respects small transport companies and protects their business and competitiveness in the event of accidents due to circumstances beyond their control or in cases where maritime transport is affected by bad weather.
It is also significant that important sectors are covered, such as the rights of persons with disabilities, persons with reduced mobility, in the aim of safeguarding the principle of non-discrimination which governs all our policies. Similarly, it clearly sets out carriers' obligations in the event that services are delayed or cancelled, the time limits for delays and the amount payable in compensation.
At the end of this parliamentary term and before the European elections, our work on the rights of passengers is one of our most important achievements for the benefit of European citizens.
Mr President, I would like to thank both rapporteurs for their work in this important area and also the Commissioner for his support. Passenger rights have always been a priority of the Socialist Group, and this proposal completes the set, following on from passenger rights in aviation and rail transport.
It is vital that we all remember that the users of transport are the most important stakeholders - a fact often forgotten by some transport companies. Now, for the first time, we will have a set of basic rights for bus, coach and ferry users that will ensure proper liability for cancellation and delays, lost or damaged luggage, as well as death in the event of accidents.
Perhaps more importantly, we will have a series of fundamental rights for people with reduced mobility and special needs that will put an end to the victimisation endured by these people at the hands of transport companies over many years. No longer will transport operators be able to exclude people with reduced mobility from their vehicles; no longer will people with reduced mobility have fewer rights than able-bodied people; no longer should people with reduced mobility be excluded from the public transport network.
Who has delivered this? Not a national or regional parliament, but the European Parliament. It is the European Parliament that has put transport users at the top of our transport priorities. This is the European Parliament putting people first, and that is something that, as Socialists, we can strongly support.
(IT) Mr President, ladies and gentlemen, I would like to thank the rapporteur and the Commissioner for the work they have accomplished. The report provides a very balanced clarification of the rights of passengers and of all modes of transport, including in bus and coach transport, and clearly addresses all the relevant issues. Attention has been given to people with disabilities or reduced mobility; as Mr Albertini's report shows, we must be able to provide services that take account of the diverse requirements of such people.
In addition, all the concerns relating to this mode of transport - refunds, compensation, passenger information, strict liability and complaints - have been covered in a clear manner. Both I and the Group of the Alliance of Liberals and Democrats for Europe have worked willingly with the rapporteur to achieve the clearest possible text, taking account of passengers' interests on the one hand, and the requirements of the companies that manage and provide these services on the other, who need sufficient time to comply with the rules. I therefore hope this text will be approved by tomorrow's vote.
(DE) Mr President, service-providing enterprises are there for the users of these services and not primarily for the service providers themselves. In this light, it is important that we lay down the appropriate rules for the users of all means of transportation and ensure that the services they are using are also of suitable quality. In this context - and here I am only taking up something that is mentioned time and again - it is very important that we look after the rights of persons with reduced mobility in particular. As I see it, one issue is now almost in perpetual motion in this connection. Let me tell you, it is not only those with a disabled persons' identity card who are incapacitated. Parents - adults with young children - certainly also need support from our rules on all our modes of transport. I hope that this also gains acceptance in one form or another.
My second point is that even the best rules and safeguards are of no use if the information on them is hidden in the furthermost corner of the transport operator concerned. The place for information on passenger rights is at the ticket counters themselves, or on board the buses, coaches, aeroplanes and similar modes of transport themselves.
My third and final point is that we had started to lay down rules on air passengers' rights in the interests of passengers, but were too lenient. What airlines get up to, particularly in connection with delays, announcing that the last aircraft arrived late and so the next has been delayed, is no longer acceptable. We should have resolved the matter with high compensation payments at the time, which would have achieved an effect similar to that achieved for denied boarding. Now, unfortunately, this effect is not being achieved. It is not force majeure when an aircraft is cancelled because it is half-empty. There are many tasks for the next Commission in this regard. Vice-President, if you take on this portfolio again in the next Commission, I would urge a revision of air passengers' rights. This is urgently needed.
(PT) Mr President, Commissioner Tajani, I should like to begin by congratulating Mr Teychenné on the quality of his report. With regard to the maritime package to be signed tomorrow, in an area in which I was rapporteur for the Socialist Group in the European Parliament on flag State requirements and also on the responsibilities of passenger carriers, I said that, in the European Union, people should come first. In this Union, it is also essential that passengers come first.
The Teychenné report deserves my full support because it reinforces the regulatory framework not only for bus and coach passengers, but also for passengers in an area dear to me, namely sea and inland waterway passengers. In particular, it provides for compensation of 25% of the ticket price in the event of delays between one hour and two hours, 50% in the event of delays equal to or exceeding two hours and 100% if the carrier does not provide any alternative transport services or information.
I would point out that this compensation must be paid, in the event of cancellation or serious delays in journeys, within one month of the passenger's request. In the case of bus and coach transport, this report recognises the need for additional measures for disabled persons and persons with reduced mobility. For all passengers, the right to a refund of the current price in the event of cancellation, overbooking or serious delay in the journey of at least two hours will now be a reality.
Mr President, I tabled an amendment on the need for this regulatory framework to be applied in the outermost regions as well. I am sure that legislation of this quality cannot be called into question by anyone and must be appreciated by all European citizens, including in outlying regions such as the Azores, Madeira, the Canaries and the French overseas departments.
(RO) Maritime transport is governed by a number of international conventions which must be strictly complied with. However, it is vitally important to establish a set of minimum rules at Community level in these sensitive areas, particularly with regard to monitoring the enforcement of legislation. For this reason, the introduction of an independent mechanism for receiving complaints and the creation of a monitoring authority provide a clear benefit for passengers in relation to transport operators.
I think that a balance must be found between the rights of passengers and the obligations of transport operators because neither one group nor the other should slow down the long-term development of the maritime and inland waterway transport sector. We must also take into account the typical conditions in which transport operates in different maritime regions of Europe as they can have specific features which may actually restrict the possibility of establishing common rules.
In the wider context of the safety and security of maritime transport, I must mention some recent acts of piracy in the Gulf of Aden. The resurgence of these acts is concerning, especially with European citizens becoming victims during recent weeks, including five Romanians.
I would like to use this opportunity to call on the Commission and Council to make every effort for the EU to strengthen its cooperation with the other states in the Horn of Africa in order to prevent occurrences of piracy and to make transit journeys in the region safer.
(EL) Mr President, Mr Vice-President of the Commission, we are today in the very fortunate position of being able to state that, with the decision by the European Parliament, passengers' rights are also protected in sectors which were not covered hitherto.
We are proud of the fact that leaflets are available in airports and railway stations setting out the decisions passed by the European Union in order to protect passengers' rights. If the same happens in the other two sectors, European citizens will understand that the European Union is truly useful in securing a better standard of living for them and in protecting their safe travel.
However, we need to remember that the protection achieved by legislation is not the same as that actually enjoyed by citizens, as we have seen from its application to date in the two sectors of air and rail travel. Those of us who use these means of transport, we MEPs and I personally, who travel between three different borders, can say that it is not applied effectively. That is why the Commission rightly spoke of a first step which needs to be improved, mainly in terms of the effectiveness of the contribution of the main undertakings responsible for granting rights to passengers.
We should not condemn small undertakings when they face the problem of providing transport services; I refer here to cabotage, about which I have questioned the Commissioner on other occasions. If they do not decide to take on the cabotage line, how could they undertake such a service when they will also have to take care of passengers' rights? We therefore need to give citizens the facility to enjoy the main right of transport and then to give them the additional advantages of passenger compensation in the event of delay. So first the service and then compensation for delayed services.
I am certain that Europe is moving towards a better future. That is the conclusion.
(DA) Mr President, if we were to examine how the population views disability, we would find that, nowadays, when it comes to holidays, disabled people prefer to go to the US. Legislation and rules are much better there and they receive much better treatment in the US. Europe is not the preferred destination amongst our own people. Our own European compatriots do not want to holiday in Europe if they are disabled. They travel to the US. I think that is a clear sign of how immensely important the dossier we are working on here is, as regards a number of points, including tourism.
Mr President, Commissioner, ladies and gentlemen, the progress of the discussion so far means that I will not need the five minutes allotted to me, which is good news I'm sure. I note with pleasure that our interests coincide over the question of protecting passenger rights and the future of this sector. We look forward to close cooperation with the European Parliament, enabling us to achieve a final resolution which will again show citizens the benefits brought by the EU in the area of passenger rights.
Mr President, Mr Svoboda, honourable Members, I believe that citizens following this debate on passenger rights and the new laws we hope to adopt in order to strengthen a system of freedom that characterises the European Union, will realise today that the Commission, Council and Parliament, and their respective staff, are not ivory towers where issues are discussed that have nothing to do with citizens, or else invade their lives in a negative way, but institutions with citizens' interests at heart, seeking to defend their rights and, I would emphasise, to protect their fundamental freedoms: no one is free unless they can move around freely from one part of the Union to another.
That is why, when I asked for your confidence when my nomination was to be confirmed by Parliament, I stressed that one of my priorities during my term of office as Commissioner for Transport would be to protect passenger rights. I believe that today we have together sent a positive signal and we have demonstrated through clear evidence that progress can be made and that the European institutions are close to citizens and are on their side.
As has emerged over the course of the debate, there are no differences of substance between the members of the various political groups; everyone has emphasised, in agreement with the Commission and also the Council, a desire to truly build, as Vice-President Kratsa-Tsagaropoulou said, a Europe of citizens.
That is why I attach great importance to the key step we are taking today and will take with tomorrow's vote; of course, such complicated subjects as these, with complex transport systems and different regulation from one country to another, require an in-depth approach, as well as instances of compromise. Every rule adopted is the product of compromise, of protecting different interests.
I would argue that this time, however, the general interest should prevail, that is to say the protection of citizens' freedom and the freedom of passengers in all existing transport systems, because it would be inconsistent to protect only those who travel by air or by train, and not those who travel by boat, bus or coach. Of course, let me repeat, differences of opinion may exist, and there are differences between the Commission and the Council and also among certain Members of this House as regards the regulation of transport by water; there are those who would prefer separate legislation for river and sea transport.
The Commission has confirmed its position, I think the right thing to do is to have a single form of regulation, but it does not really matter, what matters today is that we grasp the good news of the strong political will of Parliament, Commission and Council to guarantee passengers rights, especially the rights of passengers with reduced mobility. It is not simply, I was pleased to hear, a question of rights and above all freedoms for people with disabilities; giving millions of passengers with reduced mobility the opportunity to move around freely within the European Union also means allowing these people to contribute towards the EU's growth, since the movement of these millions of people brings welfare, develops transport companies and creates opportunities for tourism in all sorts of places.
That is why I am pleased and I would like to thank the two rapporteurs, the Council and, of course, the Commission staff, whom I always thank, since they enable me to present proposals to Parliament and the Council.
This is a particularly warm thank-you, because I believe that today the European institutions as a whole are showing that they pay close attention to the 500 million European citizens, who can sometimes be suspicious of them; but I think that today those who have followed this debate will change their minds and have confidence in the European institutions, which seek to be ever closer to the people.
Mr President, first of all I should like to refer to the amendments tabled by Mr Jarzembowski, who was telling us just now that we need to be reasonable - I believe that the important thing about this text is that it is in fact reasonable.
Is it reasonable to want to do away with the obligation for carriers to train staff who are in contact with persons with reduced mobility?
Is it reasonable to abolish compensation for lost equipment, especially wheelchairs for persons with reduced mobility?
Is it reasonable - and Mr Rack, who was here just now, pointed this out, and I thank him for his speech - to avoid reimbursing passengers, a practice that happens everywhere, and especially in the United States, in particular when departures have been cancelled and when no information, or alternative transport, is provided?
Therefore those elements in your amendments do not seem reasonable to me, and I was anxious to say so.
For the rest, I believe that there is a consensus. It was evident from all of the debates. I should like to thank the Commission, the Council, and all of my fellow Members who have worked on these issues in an excellent frame of mind, because we understood that there was an extremely important issue at stake for the people of Europe.
I therefore believe that, tomorrow - and here I appeal to the Group of the European People's Party (Christian Democrats) and European Democrats: your amendments are not reasonable - we must vote in favour of this text, and we must send out a strong signal at a time when Europeans sometimes doubt Europe. As Mr Tajani was saying, we must send a strong message to these 500 million citizens telling them that their needs as Europeans are being taken into account. That is what I wished to say.
Mr President, ladies and gentlemen, having listened carefully to the debate and to Mr Swoboda and Mr Tajani, as well as my fellow Members, I feel I have all the more reason to extend my thanks for the help and valuable advice I have received in this House.
I do not have time to analyse and comment on the individual suggestions and facets of such a wide-ranging debate, rather, since I must sum up in the few seconds that remain of my speaking time, I will use two adjectives to encapsulate and bring together your thoughts and suggestions. As far as can be expected with such a complex regulation, you have deemed the work carried out to be reasonable.
This regulation takes account of the aims of extending passenger rights and granting the same conditions of protection for all modes of transport, while at the same time considering the specific nature of a number of smaller carriers that have difficulty in adapting to higher requirements at a time of economic crisis, hence my first adjective is 'reasonable'.
Then there is an idea of perfectibility, or room for improvement, which has been alluded to by Members who, although sympathetic to the circumstances to which we have adapted, want the area of rights to be further expanded, to cover urban transport and to protect passengers with reduced mobility. So then, we are on a journey towards perfection; human affairs are yet to be perfected, and this regulation, which is 'reasonable' and, I think, well drafted, is also 'perfectible'.
The rapporteur does not deny Member States the option of enlarging or extending the scheme to include urban transport, and it is already mandatory for regional transport. The level of coverage has already been outlined, and often approximates that of transnational or national journeys; and the same goes, of course, for the technologies used and the application of the scheme to people with disabilities.
To conclude, I would like to thank you all again, and I hope that today's work is not the end of the story, but that we may be able to achieve even greater goals.
The joint debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
In connection with the report on the rights of passengers when travelling I would like to point out something which does not apply to protecting the interests of consumers but rather to a violation of the principle of free movement of persons within the Schengen zone. It specifically concerns the movement of persons across the Czech-German border. Czech citizens are complaining ever more frequently - both to me personally and to regional and local authority representatives in the Czech-German border region - about harassment by the German police when they cross the Czech-German border, either in groups or in private vehicles. Citizens complain that they are being stopped for no reason by plainclothes policemen, checked and even interrogated about the aim and purpose of their trip to Germany. The behaviour of the German police is nothing less than harassment and it is in direct conflict with the principle of free movement of persons within the EU. I would like to emphasise that such cases are becoming more frequent and I call urgently on the EU authorities to put right this unacceptable state of affairs.
(The sitting was suspended at 6.15 p.m. pending Question Time and resumed at 6.30 p.m.)